Citation Nr: 9923708	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  99-16 177	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits as a result of a March 1997 rating decision, 
implementing a February 1997 Board decision.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel











INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on November 18, 1992.  

The RO notified both the veteran and his attorney by letter 
on July 11, 1997, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received by the veteran or his attorney during 
this time period. 


FINDINGS OF FACT

1.  A Board decision on May 22, 1992, determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim for entitlement to service connection for 
residuals of a right foot injury. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, M. S., was retained within one year after 
the May 1992 Board decision. 

4.  The fee agreement signed by the parties in October 1994 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits; such fee agreement is reasonable in fact.

5.  The claimant rendered legal services involving the 
veteran's VA claim.

6.  Past-due benefits are available to the veteran as a 
result of a March 28, 1997, RO decision which implemented a 
February 1997 Board decision, which after reopening the 
veteran's claim, then granted service connection for 
residuals of a right foot injury.  The March 1997 rating 
decision also assigned an initial 10 percent disability 
rating effective September 7, 1989. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for residuals of a right foot injury.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for service connection 
for residuals of a right foot injury.  38 U.S.C.A. § 5904(d) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(f)(h) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  


Eligibility to receive attorney fees stemming from the RO's 
March 28, 1997
 rating decision.

On May 22, 1992, the Board determined that new and material 
evidence had not been presented in order to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a right foot injury.  The notice of disagreement 
which preceded the Board decision with respect to the issue 
of whether new and material evidence had been presented (as 
well as the underlying service connection claim for residuals 
of a right foot injury) was received by the RO after November 
18, 1988.  In November 1992, the veteran retained the 
attorney M.S. to represent him in connection with the 
veteran's VA claim.  

After the Court of Appeals for Veterans Claims (Court) 
remanded the veteran's claim, in February 1997, the Board 
granted service connection for residuals of a right foot 
injury.  Thereafter, on March 28, 1997, the RO implemented 
the Board decision and assigned a 10 percent schedular rating 
for such disability.  Therefore, the three statutory and 
regulatory requirements for recognition of the fee agreement 
for VA purposes have therefore been met with respect to the 
issue of entitlement to service connection for residuals of a 
right foot injury. 38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

Before VA can pay attorney fees out of the veteran's past-due 
benefits, it must also be determined whether there is a valid 
fee agreement between the veteran and the attorney M.S.

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by the VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board following a prior denial of such benefits by the Board.  
Such an agreement will be honored by the VA only if the 
following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  38 U.S.C.A. § 5004 (d) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609 
(h) (1998).

Fees totaling no more than 20 percent of any past-due amounts 
are presumed to be reasonable.  38 C.F.R. § 20.609(f) (1998).  

As the attorney fee agreement executed between the parties in 
October 1994 satisfies the criteria discussed above, and 
past-due benefits have been awarded from which the attorney 
fee may be deducted, the October 1994 fee agreement will be 
honored by VA.  


Calculation of past-due compensation payable to the attorney.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
veteran and of the portion potentially payable to the 
attorney following the Court order which resulted in creation 
of past-due benefits.  These figures were furnished to the 
parties in the notification letter of July 1997.  As 
described below, the amount payable as attorney fees 
following the February 1997 Board decision will have to be 
revised.  

Since the granting of entitlement to service connection for 
residuals of a right foot injury and assignment of a 10 
percent rating was made effective from September 7, 1989, 
compensation based on this rating is payable to the appellant 
from October 1, 1989, since this is first day of the 
following month.  38 U.S.C.A. § 5111 (West 1991).  In its 
calculation of past-due benefits, the RO correctly chose 
October 1, 1989, as the effective date for the beginning of 
payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to service connection for 
residuals of a right foot injury and assignment of a 10 
percent rating must also comply with the provisions of 38 
C.F.R. § 20.609(h)(3) (1998), which states that the 
termination date of the period of past-due benefits for 
attorney fee purposes is the date of the award, not the last 
day of the month of the award.  In this instance, on March 
28, 1997, an RO rating decision implemented a February 1997 
Board decision which reopened the veteran's claim and granted 
service connection for residuals of a right foot injury.  The 
RO rating decision also assigned an initial 10 percent 
rating.  The regulation specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to service 
connection for residuals of a right foot injury and 
assignment of a 10 percent rating for attorney fee purposes 
extends from October 1, 1989, through March 28, 1997.  
Inasmuch as the RO seems to have used March 31, 1997, as the 
termination date of the period of past-due benefits for 
attorney fee purposes, the RO should recalculate its figures 
accordingly using March 28, 1997, as the termination date.  


Fees Paid Pursuant to the Equal Access to Justice Act (EAJA)

It does not appear that the attorney has received fees 
pursuant to EAJA.  However, the last contract between the 
veteran and the attorney dated October 1994 noted that if the 
attorney received both EAJA fees and attorney fees from past-
due benefits that the EAJA fees would offset the attorney 
fees from past-due benefits. 

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Veterans Appeals (Court) within the 
definition of "court" in 28 U.S.C.A. §  2412 (d) (2) (f); 
Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, that the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

If the veteran's attorney were to receive attorney fees under 
the EAJA, he would have to refund the smaller of the fees 
received under either the EAJA or the fee received based on 
this current determination by the Board.  The Board would not 
have the direct authority to order the veteran's attorney to 
make such payment.  However, not to make such payment would 
be a violation of both professional conduct and a direct 
violation of the Federal Law under 38 U.S.C.A. § 5905 (West 
1991 & Supp. 1998).







ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran for the grant of service connection and assignment of 
a 10 percent rating for the period from October 1, 1989, to 
March 28, 1997. 






		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


